Title: Henry Hiort to Thomas Jefferson, 11 May 1809
From: Hiort, Henry
To: Jefferson, Thomas


          sir!  City of Washington 11th May 1809.
          Knowing that you are a Patron of every useful invention, I take the liberty to enclose to you, a statement of Mr Morneveck’s very valuable Patent impenetrable Stucco, as a substitute for Slate, Shingles and Tiles.
          The Certificate of The Justices of the Supreme Court of The United states, who were witnesses to the experiments on a shingle covered with the same Stucco, would be a sufficient apology for obtruding it on your Attention; but a greater inducement bears with me, which is, your well known Zeal to promote works of Public Utility. To enlarge upon its merits, would be an Offence to your discernment and judgment; suffer me therefore merely to urge your consideration of it, satisfied that your sanction & influence exerted in its support, will raise it in the public estimation, to the Acme of the Wishes of The Inventor,—which is the safety and happiness of The United states.
          I have the honor to be with sincere wishes for an uninterrupted enjoyment of your health & with the greatest respectYour most obdt servt Henry Hiort
        